UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Issuers (27.2% of Total Investments on 4-30-14) PPL Corp. 3.2% Integrys Energy Group, Inc. 2.8% MetLife, Inc. 2.8% ONEOK, Inc. 2.5% Spectra Energy Corp. 2.8% Morgan Stanley 2.5% Wells Fargo & Company 2.8% SCE Trust 2.5% Interstate Power & Light Company 2.8% American Electric Power Company, Inc. 2.5% Sector Composition Utilities 50.7% Telecommunication Services 6.0% Financials 33.9% Industrials 0.2% Energy 7.7% Short-Term Investments 1.5% 1 As a percentage of total investments on 4-30-14. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Dividend Income Fund | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Shares Value Common Stocks 69.5% (46.7% of Total Investments) (Cost $416,032,045) Energy 11.4% Oil, Gas & Consumable Fuels 11.4% BP PLC, ADR 187,500 9,491,251 Chevron Corp. (Z) 40,000 5,020,800 ConocoPhillips (Z) 120,000 8,917,200 ONEOK, Inc. 515,000 32,558,300 Royal Dutch Shell PLC, ADR 79,000 6,220,460 Spectra Energy Corp. (Z) 905,000 35,937,550 Telecommunication Services 3.6% Diversified Telecommunication Services 2.8% AT&T, Inc. (Z) 390,000 13,923,000 Verizon Communications, Inc. (Z) 214,160 10,007,697 Wireless Telecommunication Services 0.8% Vodafone Group PLC, ADR 174,545 6,625,728 Utilities 54.5% Electric Utilities 22.8% American Electric Power Company, Inc. (Z) 590,000 31,747,900 Duke Energy Corp. (Z) 310,000 23,091,900 FirstEnergy Corp. (Z) 630,000 21,262,500 Northeast Utilities (Z) 657,500 31,073,450 OGE Energy Corp. (Z) 540,000 20,158,200 Pinnacle West Capital Corp. 50,000 2,797,500 PPL Corp. (Z) 500,000 16,670,000 The Southern Company (Z) 375,000 17,186,250 UIL Holdings Corp. (Z) 510,000 18,732,300 Xcel Energy, Inc. (Z) 405,000 12,907,350 Gas Utilities 5.2% AGL Resources, Inc. 100,550 5,429,700 Atmos Energy Corp. 570,000 29,092,800 Northwest Natural Gas Company (Z) 85,000 3,762,950 ONE Gas, Inc. 173,015 6,328,888 Multi-Utilities 26.5% Alliant Energy Corp. (Z) 160,000 9,356,800 Ameren Corp. (Z) 555,000 22,927,050 Black Hills Corp. (Z) 440,000 25,410,000 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 7 Shares Value Multi-Utilities (continued) Dominion Resources, Inc. (Z) 400,000 $29,016,000 DTE Energy Company (Z) 250,000 19,535,000 Integrys Energy Group, Inc. (Z) 485,000 29,720,800 National Grid PLC, ADR (Z) 230,000 16,343,800 NiSource, Inc. 785,000 28,511,200 Public Service Enterprise Group, Inc. (Z) 170,000 6,964,900 TECO Energy, Inc. 500,000 8,980,000 Vectren Corp. (Z) 775,000 31,441,750 Preferred Securities 76.8% (51.6% of Total Investments) (Cost $653,868,694) Financials 50.4% Banks 18.8% Barclays Bank PLC, Series 5, 8.125% (Z) 505,000 13,084,550 BB&T Corp., 5.625% 600,000 14,010,000 BB&T Corp. (Callable 11-1-17), 5.200% (Z) 480,000 10,560,000 BB&T Corp. (Callable 6-1-18), 5.200% 263,900 5,808,439 HSBC Holdings PLC, 8.000% (Z) 325,000 8,775,000 HSBC Holdings PLC, 8.125% (Z) 50,000 1,308,500 HSBC USA, Inc., 6.500% 19,500 497,055 PNC Financial Services Group, Inc., 5.375% (Z) 470,000 10,659,600 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 40,000 1,074,400 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 855,000 19,015,200 Santander Finance Preferred SAU, Series 1, 6.410% (Z) 15,500 390,135 Santander Finance Preferred SAU, Series 10, 10.500% (Z) 277,000 7,251,860 Santander Holdings USA, Inc., Series C, 7.300% 110,000 2,785,200 U.S. Bancorp, 5.150% (Z) 1,000,000 22,620,000 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) (Z) 296,000 8,539,600 Wells Fargo & Company, 8.000% 1,207,000 35,642,710 Capital Markets 11.0% Morgan Stanley, 7.125% 300,000 8,190,000 Morgan Stanley, 6.625% 957,915 23,947,875 State Street Corp., 5.250% (Z) 1,040,000 24,492,000 State Street Corp., 5.900% 25,000 649,000 The Bank of New York Mellon Corp., 5.200% (Z) 510,000 11,974,800 The Goldman Sachs Group, Inc., 5.950% (Z) 860,000 19,926,200 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 215,000 5,304,050 Consumer Finance 2.4% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 700,000 17,493,000 SLM Corp., Series A, 6.970% (Z) 74,000 3,657,080 8 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements Shares Value Diversified Financial Services 13.3% Bank of America Corp., 6.375% (Z) 139,000 $3,504,190 Bank of America Corp., 6.625% (Z) 355,000 9,098,650 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 230,000 5,736,200 Citigroup, Inc., Depositary Shares, Series AA, 8.125% 270,400 7,984,912 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 310,000 8,153,000 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 797,893 21,942,058 ING Groep NV, 6.200% (Z) 109,100 2,753,684 ING Groep NV, 7.050% (Z) 150,000 3,861,000 JPMorgan Chase & Company, 5.450% 240,000 5,428,800 JPMorgan Chase & Company, 5.500% 980,000 22,236,200 JPMorgan Chase & Company, 6.700% 30,000 760,800 RBS Capital Funding Trust VII, 6.080% (Z) 983,000 22,599,170 Insurance 4.6% Aegon NV, 6.500% 96,512 2,455,265 MetLife, Inc., Series B, 6.500% (Z) 1,415,000 35,969,300 Prudential Financial, Inc., 5.750% 40,000 983,200 Real Estate Investment Trusts 0.2% Ventas Realty LP, 5.450% 63,000 1,540,980 Thrifts & Mortgage Finance 0.1% Federal National Mortgage Association, Series S, 8.250% (I) 60,000 618,000 Industrials 0.4% Machinery 0.4% Stanley Black & Decker, Inc., 5.750% (Z) 125,000 3,103,750 Telecommunication Services 5.4% Diversified Telecommunication Services 3.7% Qwest Corp., 6.125% 730,000 16,760,800 Qwest Corp., 7.375% (Z) 366,000 9,775,860 Qwest Corp., 7.500% (Z) 120,000 3,201,600 Verizon Communications, Inc., 5.900% 73,000 1,833,030 Wireless Telecommunication Services 1.7% Telephone & Data Systems, Inc., 5.875% 340,000 7,429,000 Telephone & Data Systems, Inc., 6.625% 30,000 746,100 Telephone & Data Systems, Inc., 6.875% (Z) 243,000 6,121,170 United States Cellular Corp., 6.950% (Z) 30,000 761,100 Utilities 20.6% Electric Utilities 18.3% Alabama Power Company, Class A, 5.300% (Z) 197,550 4,984,186 Duke Energy Corp., 5.125% 240,000 5,683,200 Duquesne Light Company, 6.500% 427,000 21,243,250 Entergy Arkansas, Inc., 4.560% 9,388 866,337 Entergy Arkansas, Inc., 6.450% 135,000 3,341,250 Entergy Mississippi, Inc., 4.920% 8,190 788,032 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 9 Shares Value Electric Utilities (continued) Entergy Mississippi, Inc., 6.250% 197,500 $5,184,375 Gulf Power Company, 5.600% 80,391 7,311,803 Interstate Power & Light Company, 5.100% 1,460,000 35,244,400 Mississippi Power Company, 5.250% 267,500 6,730,300 NextEra Energy Capital Holdings, Inc., 5.000% 110,000 2,355,100 NextEra Energy Capital Holdings, Inc., 5.125% 70,000 1,560,300 NextEra Energy Capital Holdings, Inc., 5.700% (Z) 230,000 5,662,600 PPL Capital Funding, Inc., 5.900% 1,010,000 24,341,000 SCE Trust I, 5.625% 140,000 3,313,800 SCE Trust II, 5.100% (Z) 1,315,000 28,627,550 Multi-Utilities 2.3% BGE Capital Trust II, 6.200% (Z) 250,000 6,297,500 DTE Energy Company, 5.250% 165,000 3,844,500 DTE Energy Company, 6.500% (Z) 175,000 4,525,500 Integrys Energy Group, Inc., 6.000% 217,000 5,479,250 Maturity Rate (%) date Par value Value Corporate Bonds 0.4% (0.2% of Total Investments) (Cost $3,000,000) Utilities 0.4% Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 $3,000,000 3,210,000 Par value Value Short-Term Investments 2.2% (1.5% of Total Investments) (Cost $18,842,000) Repurchase Agreement 2.2% Repurchase Agreement with State Street Corp. dated 4-30-14 at 0.000% to be repurchased at $18,842,000 on 5-1-14, collateralized by $19,370,000 U.S. Treasury Notes, 1.375% due 12-31-18 (valued at $19,224,725, including interest) $18,842,000 18,842,000 Total investments (Cost $1,091,742,739) † 148.9% Other assets and liabilities, net (48.9%) Total net assets 100.0% The percentage shown for each investment category is the total value the category as a percentage of the net assets of the fund. 10 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts LIBOR London Interbank Offered Rate (I) Non-income producing security. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 4-30-14 was $718,475,853. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $1,099,129,038. Net unrealized appreciation aggregated $180,472,242, of which $211,515,950 related to appreciated investment securities and $31,043,708 related to depreciated investment securities. See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 11 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 4-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $1,091,742,739) $1,279,601,280 Cash 905 Cash segregated at custodian for swapcontracts 1,260,000 Receivable for investmentssold 405,711 Dividends and interestreceivable 2,096,776 Swap contracts, atvalue 293,958 Other receivables and prepaidexpenses 36,233 Totalassets Liabilities Credit facility agreementpayable 418,900,000 Payable for investmentspurchased 1,072,600 Payable for fund sharesrepurchased 593,367 Written options, at value (Premium received $1,956,025) 1,702,275 Swap contracts, atvalue 1,830,364 Interestpayable 222,691 Payable toaffiliates Accounting and legal servicesfees 34,698 Other liabilities and accruedexpenses 65,735 Totalliabilities Netassets Net assets consistof Paid-incapital $693,085,190 Undistributed net investmentincome 11,925,340 Accumulated net realized gain (loss) on investments, written options and swapagreements (32,313,282) Net unrealized appreciation (depreciation) on investments, written options and swapagreements 186,575,885 Netassets Net asset value pershare Based on 37,088,986 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $23.17 12 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of operations For the six-month period ended 4-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned, expenses incurred in operating the fund and net gains (losses) for the period stated. Investmentincome Dividends $37,026,876 Interest 93,750 Less foreign taxeswithheld (100,008) Total investmentincome Expenses Investment managementfees 4,471,230 Accounting and legal servicesfees 108,762 Transfer agentfees 14,096 Trustees’fees 22,411 Printing andpostage 56,729 Professionalfees 49,428 Custodianfees 42,728 Stock exchange listingfees 19,296 Interestexpense 1,361,259 Other 24,426 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 17,124,355 Writtenoptions (1,301,915) Swapcontracts (793,874) Change in net unrealized appreciation (depreciation)of Investments 69,785,774 Writtenoptions 353,437 Swapcontracts 698,477 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 13 FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 4-30-14 ended (Unaudited) 10-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $30,850,253 $49,047,019 Net realizedgain 15,028,566 30,798,314 Change in net unrealized appreciation(depreciation) 70,837,688 (29,746,844) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (24,170,996) (44,599,437) From fund sharetransactions Repurchased (8,422,418) (3,496,915) Totalincrease Netassets Beginning ofperiod 775,150,040 773,147,903 End ofperiod Undistributed net investmentincome Shareactivity Sharesoutstanding Beginning ofperiod 37,541,388 37,734,746 Sharesrepurchased (452,402) (193,358) End ofperiod 14 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six month period ended 4-30-14 (unaudited) Cash flows from operating activities Net increase in net assets from operations $116,716,507 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (55,665,251) Long-term investments sold 76,899,378 Increase in short-term investments (17,506,000) Decrease in cash segregated at custodian for swap contracts 660,000 Increase in receivable for investments sold (405,711) Decrease in dividends and interest receivable 80,042 Increase in unrealized appreciation/depreciation of swap contracts (698,477) Increase in other receivables and prepaid expenses (13,062) Increase in payable for investments purchased 1,072,600 Decrease in payable for written options (440,925) Decrease in payable to affiliates (6,852) Decrease in other liabilities and accrued expenses (4,852) Decrease in due to custodian (138,751) Decrease in interest payable (12,339) Net change in unrealized (appreciation) depreciation on investments (69,785,774) Net realized gain on investments (17,124,355) Net cash provided by operating activities Cash flows from financing activities Repurchase of common shares ($8,422,418) Distributions to common shareholders (24,170,996) Decrease in payable for fund shares repurchased (1,031,859) Net cash used in financing activities Net increase in cash Cash at beginning of period — Cash at end of period Supplemental disclosure of cash flow information: Cash paid for interest See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 15 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 2 12-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.83 4 1.30 1.20 1.20 1.10 0.88 1.13 Net realized and unrealized gain (loss) oninvestments 2.31 0.03 2.20 1.60 3.69 0.56 (7.07) Distributions to Auction Preferred Shares (APS)* — (0.15) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.65) (1.18) (1.18) (1.12) (1.09) (0.83) (0.99) From net realizedgain — (0.15) From tax return ofcapital — (0.23) (0.44) Totaldistributions Anti-dilutive impact of repurchaseplan 0.03 5 0.01 5 — 0.01 5 0.01 5 0.01 5 0.16 5 Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 8 8 Total return at market value (%) 6 8 8 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $859 $775 $773 $690 $630 $493 $480 Ratios (as a percentage of average net assets): Expenses beforereductions 1.59 10 1.59 1.65 1.77 9 2.03 2.26 10 2.29 Expenses net of fee waivers andcredits 11 1.59 10 1.59 1.62 1.56 9 1.86 2.01 10 1.99 Net investmentincome 7.23 6.29 6.19 6.98 7.37 9.44 10 7.02 Portfolio turnover (%) 5 23 12 16 20 21 29 Seniorsecurities Total debt outstanding end of period (in millions) (Note8) $419 $419 $390 $344 $311 $253 $267 Asset coverage per $1,000 ofdebt 12 $3,051 $2,850 $2,981 $3,005 $3,030 $2,946 $2,797 16 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements * Auction Preferred Shares(APS). 1 Six months ended 4-30-14.Unaudited. 2 For the ten-month period ended 10-31-09. The fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.15 and 0.71% (unannualized), respectively. 5 The repurchase plan was completed at an average repurchase price of $18.62, $18.09, $15.28, $13.80, $10.29 and $14.92, respectively, for 452,402 shares, 193,358 shares, 276,671 shares, 302,900 shares, 173,600 shares and 3,589,570 shares, respectively. The repurchases for the periods ended 4-30-14, 10-31-13, 10-31-11, 10-31-10, 10-31-09 and 12-31-08 were $8,422,418, $3,496,915, $4,227,969, $4,178,919, $1,786,938 and $53,556,991, respectively, and had a $0.03, $0.01, $0.01, $0.01, $0.01 and $0.16 NAV impact,respectively. 6 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 7 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 8 Notannualized. 9 Includes non-recurring litigation fees which represent 0.02% and 0.14% of average net assets for the years ended 10-31-11 and 10-31-10, respectively. Insurance recovery expense reduction for the year ended 10-31-11 represents 0.11% of average netassets. 10 Annualized. 11 Expenses net of fee waivers and credits excluding interest expense were 1.24%, 1.23%, 1.17%, 1.03%, 1.22%, 1.14% (annualized) and 1.12% for the periods ended 4-30-14, 10-13-13, 10-31-12, 10-31-11, 10-31-10, 10-31-09 and 12-31-08,respectively. 12 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end. As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 17 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Tax-Advantaged Dividend Income Fund (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Debt obligations are valued based on the evaluated prices provided by an independent pricing vendor or from broker-dealers. Independent pricing vendors utilize matrix pricing which takes into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data, as well as broker supplied prices. Options listed on an exchange are valued at the mean of the most recent bid and ask prices from the exchange where the option was acquired or most likely will be sold. Swaps are valued using evaluated prices obtained from an independent pricing vendor. Foreign securities are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing vendor. Securities that trade only in the over-the-counter (OTC) market are valued using bid prices. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. 18 Tax-Advantaged Dividend Income Fund | Semiannual report Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of April 30, 2014, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 4-30-14 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Energy $98,145,561 — — Telecommunication Services 30,556,425 — — Utilities 468,448,988 — — Preferred Securities Financials 433,281,663 — — Industrials 3,103,750 — — Telecommunication Services 44,795,630 $1,833,030 — Utilities 159,892,436 17,491,797 — Corporate Bonds Utilities — 3,210,000 — Short-Term Investments — 18,842,000 — Total Investments in Securities — Other Financial Instruments: Written Options ($1,702,275) — — Interest Rate Swaps — ($1,536,406) — Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Dividend income Semiannual report | Tax-Advantaged Dividend Income Fund 19 is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Overdrafts. Pursuant to the custodian agreement, the fund’s custodian may, in its discretion, advance funds to the fund to make properly authorized payments. When such payments result in an overdraft, the fund is obligated to repay the custodian for any overdraft, including any costs or expenses associated with the overdraft. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of October 31, 2013, the fund has a capital loss carryforward of $40,618,921 available to offset future net realized capital gains, which expires on October 31, 2017. As of October 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends monthly and capital gain distributions, if any, annually. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax 20 Tax-Advantaged Dividend Income Fund | Semiannual report differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals and derivative transactions. Statement of cash flows. Information on financial transactions that have been settled through the receipt and disbursement of cash is presented in the Statement of cash flows. The cash amount shown in the Statement of cash flows is the amount included in the fund’s Statement of assets and liabilities and represents the cash on hand at the fund’s custodian and does not include any short-term investments or cash segregated at the custodian for swap contracts. Note 3 — Derivative instruments The fund may invest in derivatives in order to meet its investment objective. Derivatives include a variety of different instruments that may be traded in the OTC market, on a regulated exchange or through a clearing facility. The risks in using derivatives vary depending upon the structure of the instruments, including the use of leverage, optionality, the liquidity or lack of liquidity of the contract, the creditworthiness of the counterparty or clearing organization and the volatility of the position. Some derivatives involve risks that are potentially greater than the risks associated with investing directly in the referenced securities or other referenced underlying instrument. Specifically, the fund is exposed to the risk that the counterparty to an OTC derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. Certain options and swaps are typically traded through the OTC market and may be regulated by the Commodity Futures Trading Commission (the CFTC). Derivative counterparty risk is managed through an ongoing evaluation of the creditworthiness of all potential counterparties and, if applicable, designated clearing organizations. The fund attempts to reduce its exposure to counterparty risk for derivatives traded in the OTC market, whenever possible, by entering into an International Swaps and Derivatives Association (ISDA) Master Agreement with each of its OTC counterparties. The ISDA gives each party to the agreement the right to terminate all transactions traded under the agreement if there is certain deterioration in the credit quality or contractual default of the other party, as defined in the ISDA. Upon an event of default or a termination of the ISDA, the non-defaulting party has the right to close out all transactions and to net amounts owed. As defined by the ISDA, the fund may have collateral agreements with certain counterparties to mitigate counterparty risk on OTC derivatives. Subject to established minimum levels, collateral for OTC transactions is generally determined based on the net aggregate unrealized gain or loss on contracts with a particular counterparty. Collateral pledged to the fund is held in a segregated account by a third-party agent or held by the custodian bank for the benefit of the fund and can be in the form of cash or debt securities issued by the U.S. government or related agencies; collateral posted by the fund for OTC transactions is held in a segregated account at the fund’s custodian and is noted in the accompanying Fund’s investments, or if cash is posted, on the Statement of assets and liabilities. The fund’s maximum risk of loss due to counterparty risk is equal to the asset value of outstanding contracts offset by collateral received. Certain options are traded or cleared on an exchange or central clearinghouse. Exchange-traded or cleared transactions generally present less counterparty risk to a fund than OTC transactions. The exchange or clearinghouse stands between the fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the exchange or clearinghouse and the clearing member. Options. There are two types of options, put options and call options. Options are traded either OTC or on an exchange. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying Semiannual report | Tax-Advantaged Dividend Income Fund 21 instrument at the exercise price. Writing puts and buying calls may increase the fund’s exposure to changes in the value of the underlying instrument. Buying puts and writing calls may decrease the fund’s exposure to such changes. Risks related to the use of options include the loss of premiums, possible illiquidity of the options markets, trading restrictions imposed by an exchange and movements in underlying security values, and for written options, potential losses in excess of the amounts recognized on the Statement of assets and liabilities. In addition, OTC options are subject to the risks of all OTC derivatives contracts. When the fund purchases an option, the premium paid by the fund is included in the Fund’s investments and subsequently “marked-to-market” to reflect current market value. If the purchased option expires, the fund realizes a loss equal to the cost of the option. If the fund enters into a closing sale transaction, the fund realizes a gain or loss, depending on whether proceeds from the closing sale are greater or less than the original cost. When the fund writes an option, the premium received is included as a liability and subsequently “marked-to-market” to reflect the current market value of the option written. Premiums received from writing options that expire unexercised are recorded as realized gains. Premiums received from writing options which are exercised or are closed are added to or offset against the proceeds or amount paid on the transaction to determine the realized gain or loss. If a put option on a security is exercised, the premium received reduces the cost basis of the securities purchased by the fund. During the six months ended April 30, 2014, the fund wrote option contracts to hedge against anticipated changes in securities markets and to generate potential income. The following tables summarize the fund’s written options activities during the six months ended April 30, 2014 and the contracts held at April 30, 2014. NUMBER OF PREMIUMS CONTRACTS RECEIVED Outstanding, beginning of period 1,030 $2,043,513 Options written 5,930 10,510,054 Option closed (4,290) (9,059,144) Options expired (1,655) (1,538,398) Outstanding, end of period EXERCISE EXPIRATION NUMBER OF OPTIONS PRICE DATE CONTRACTS PREMIUM VALUE Calls Russell 2000 Index $1,130 May 2014 525 $1,317,378 ($842,625) S&P 500 Index 1,930 May 2014 260 38,529 (35,100) S&P 500 Index 1,855 May 2014 230 600,118 (824,550) Total Interest rate swaps. Interest rate swaps represent an agreement between the fund and a counterparty to exchange cash flows based on the difference between two interest rates applied to a notional amount. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The fund settles accrued net interest receivable or payable under the swap contracts at specified, future intervals. Swap agreements are privately negotiated in the OTC market or may be executed on a registered commodities exchange (centrally cleared swaps). Swaps are marked-to-market daily and the change in value is recorded as unrealized appreciation/depreciation of swap contracts. A termination payment by the counterparty or the fund is recorded as realized gain or loss, as well as the net periodic payments received or paid by the fund. The value of the swap will typically impose collateral posting obligations on the party that is considered out-of-the-money on the swap. 22 Tax-Advantaged Dividend Income Fund | Semiannual report Entering into swap agreements involves, to varying degrees, elements of credit, market and documentation risk that may amount to values that are in excess of the amounts recognized on the Statement of assets and liabilities. Such risks involve the possibility that there will be no liquid market for the swap, or that a counterparty may default on its obligation or delay payment under the swap terms. The counterparty may disagree or contest the terms of the swap. Market risks may also accompany the swap, including interest rate risk. The fund may also suffer losses if it is unable to terminate or assign outstanding swaps or reduce its exposure through offsetting transactions. During the six months ended April 30, 2014, the fund used interest rate swaps in anticipation of rising interest rates. The following table summarizes the interest rate swap contracts held as of April 30, 2014. US NOTIONAL PAYMENTS MADE PAYMENTS RECEIVED MATURITY MARKET COUNTERPARTY AMOUNT BY FUND BY FUND DATE VALUE Morgan Stanley $86,000,000 Fixed 1.4625% 3-Month LIBOR (a) Aug 2016 ($1,830,364) Capital Services Morgan Stanley 86,000,000 Fixed 0.8750% 3-Month LIBOR (a) Jul 2017 293,958 Capital Services Total (a) At 4-30-14, the 3-month LIBOR rate was 0.2234%. No interest rate swap positions were entered into or closed during the six months ended April 30, 2014. Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the fund at April 30, 2014 by risk category: FINANCIAL ASSET LIABILITY STATEMENT OF ASSETS AND INSTRUMENTS DERIVATIVES DERIVATIVES RISK LIABILITIES LOCATION LOCATION FAIR VALUE FAIR VALUE Equity contracts Payable for written options, Written options — ($1,702,275) at value Interest rate contracts Swap contracts, at value Interest rate $293,958 (1,830,364) swaps Total Effect of derivative instruments on the Statement of operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended April 30, 2014: STATEMENT OF SWAP RISK OPERATIONS LOCATION WRITTEN OPTIONS CONTRACTS TOTAL Equity contracts Net realized gain (loss) ($1,301,915) — ($1,301,915) Interest rate Net realized gain (loss) — ($793,874) (793,874) contracts Total The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended April 30, 2014: Semiannual report | Tax-Advantaged Dividend Income Fund 23 STATEMENT OF SWAP RISK OPERATIONS LOCATION WRITTEN OPTIONS CONTRACTS TOTAL Equity contracts Change in unrealized $353,437 — $353,437 appreciation (depreciation) Interest rate Change in unrealized — $698,477 698,477 contracts appreciation (depreciation) Total Note 4 — Guarantees and indemnifications Under the fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 5 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. The Advisor is an indirect, wholly owned subsidiary of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to 0.75% of the fund’s average daily managed assets (net assets plus borrowings under the Credit Facility Agreement) (see Note 8). The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor, and a subadvisory agreement with Analytic Investors, LLC. The fund is not responsible for payment of the subadvisory fees. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These accounting and legal services fees incurred for the six months ended April 30, 2014 amounted to an annual rate of 0.02% of the fund’s average daily managed assets. Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. Each independent Trustee receives from the fund and the other John Hancock closed-end funds an annual retainer. In addition, Trustee out-of-pocket expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock group of funds complex. Note 6 — Fund share transactions In December 2007, the Board of Trustees approved a share repurchase plan, which was subsequently reviewed and approved by the Board of Trustees each year in December. Under the current share repurchase plan, the fund may purchase in the open market up to 10% of its outstanding common shares as of December 31, 2013. The current share repurchase plan will remain in effect between January 1, 2014 and December 31, 2014. During the six months ended April 30, 2014 and the year ended October 31, 2013, the fund repurchased 1.21% and 0.51%, respectively, of its common shares outstanding under the repurchase plan. The weighted average discount per share on these repurchases amount to 11.15% 24 Tax-Advantaged Dividend Income Fund | Semiannual report for the six months ended April 30, 2014 and 11.97% for the year ended October 31, 2013. Shares repurchased and corresponding dollar amounts are included on the Statement of changes in net assets. The anti-dilutive impacts of these share repurchases are included on the Financial highlights. Note 7 — Leverage risk The fund utilizes a Credit Facility Agreement (CFA) to increase its assets available for investment. When the fund leverages its assets, common shareholders bear the fees associated with the CFA and have potential to benefit or be disadvantaged from the use of leverage. The Advisor’s fee is also increased in dollar terms from the use of leverage. Consequently, the fund and the Advisor may have differing interests in determining whether to leverage the fund’s assets. Leverage creates risks that may adversely affect the return for the holders of common shares, including: • the likelihood of greater volatility of net asset value and market price of common shares; • fluctuations in the interest rate paid for the use of the credit facility; • increased operating costs, which may reduce the fund’s total return; • the potential for a decline in the value of an investment acquired through leverage, while the fund’s obligations under such leverage remains fixed; and • the fund is more likely to have to sell securities in a volatile market in order to meet asset coverage or other debt compliance requirements. To the extent the income or capital appreciation derived from securities purchased with funds received from leverage exceeds the cost of leverage, the fund’s return will be greater than if leverage had not been used, conversely, returns would be lower if the cost of the leverage exceeds the income or capital appreciation derived. In addition to the risks created by the fund’s use of leverage, the fund is subject to the risk that it would be unable to timely, or at all, obtain replacement financing if the CFA is terminated. Were this to happen, the fund would be required to de-leverage, selling securities at a potentially inopportune time and incurring tax consequences. Further, the fund’s ability to generate income from the use of leverage would be adversely affected. Note 8 — Credit Facility Agreement The fund has entered into a CFA with Credit Suisse Securities (USA) LLC (CSSU), pursuant to which the fund borrows money to increase its assets available for investment. In accordance with the 1940 Act, the fund’s borrowings under the CFA will not exceed 33 1/3% of the fund’s managed assets (net assets plus borrowings) at the time of any borrowing. The fund pledges a portion of its assets as collateral to secure borrowings under the CFA. Such pledged assets are held in a special custody account with the fund’s custodian. The amount of assets required to be pledged by the fund is determined in accordance with the CFA. The fund retains the benefits of ownership of assets pledged to secure borrowings under the CFA. Interest charged is at the rate of three month LIBOR (London Interbank Offered Rate) plus 0.41% and is payable monthly. As of April 30, 2014, the fund had borrowings of $418,900,000, at an interest rate of 0.63%, which is reflected in the Credit facility agreement payable on the Statement of assets and liabilities. During the six months ended April 30, 2014, the average borrowings under the CFA and the effective average interest rate were $418,900,000 and 0.63%, respectively. The fund may terminate the CFA with CSSU at any time. If certain asset coverage and collateral requirements or other covenants are not met, the CFA could be deemed in default and result in termination. Absent a default or facility termination event, CSSU is generally required to provide the fund with 270 calendar days’ notice before terminating or amending the CFA. Semiannual report | Tax-Advantaged Dividend Income Fund 25 Note 9 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $55,665,251 and $76,899,378, respectively, for the six months ended April 30, 2014. Note 10 — Industry or sector risk The fund generally invests a large percentage of its assets in one or more particular industries or sectors of the economy. If a large percentage of the fund’s assets are economically tied to a single or small number of industries or sectors of the economy, the fund will be less diversified than a more broadly diversified fund, and it may cause the fund to underperform if that industry or sector underperforms. In addition, focusing on a particular industry or sector may make the fund’s net asset value more volatile. Further, a fund that invests in particular industries or sectors is particularly susceptible to the impact of market, economic, regulatory and other factors affecting those industries or sectors. 26 Tax-Advantaged Dividend Income Fund | Semiannual report Additional information Unaudited Investment objective and policy The fund is a closed-end, diversified management investment company, common shares of which were initially offered to the public on February 25, 2004 and are publicly traded on the New York Stock Exchange (the NYSE). The fund’s investment objective is to provide a high level of after-tax total return from dividend income and gains and capital appreciation. Under normal market conditions, the fund will invest at least 80% of its assets (net assets plus any borrowings for investment purposes) in dividend-paying common and preferred securities that the Advisor believes at the time of acquisition are eligible to pay dividends which, for individual shareholders, qualify for U.S. federal income taxation at rates applicable to long-term capital gains, which are currently taxed to noncorporate taxpayers at a maximum rate of 20% (15% or 0% for individuals in certain tax brackets) (tax-advantaged dividends). Tax-advantaged dividends generally include dividends from domestic corporations and dividends from foreign corporations that meet certain specified criteria. The fund generally can pass the tax treatment of tax-advantaged dividends it receives through to its common shareholders. The fund may write (sell) covered call index options on up to 30% of the value of the fund’s total assets. Dividends and distributions During the six months ended April 30, 2014, distributions from net investment income totaling $0.6485 per share were paid to shareholders. The dates of payments and the amounts per share were as follows: INCOME PAYMENT DATE DISTRIBUTIONS November 29, 2013 $0.0985 December 19, 2013 0.1100 January 31, 2014 0.1100 February 28, 2014 0.1100 March 31, 2014 0.1100 April 30, 2014 0.1100 Total Shareholder communication and assistance If you have any questions concerning the fund, we will be pleased to assist you. If you hold shares in your own name and not with a brokerage firm, please address all notices, correspondence, questions or other communications regarding the fund to the transfer agent at: Computershare P.O. Box 30170 College Station, TX 77842-3170 Telephone: 800-852-0218 If your shares are held with a brokerage firm, you should contact that firm, bank or other nominee for assistance. Semiannual report | Tax-Advantaged Dividend Income Fund 27 Shareholder meeting The fund held its Annual Meeting of Shareholders on February 18, 2014. The following proposal was considered by the shareholders: Proposal: Election of four (4) Trustees to serve for a three-year term ending at the 2017 Annual Meeting of Shareholders. Each Trustee was re-elected by the fund’s shareholders and the votes cast with respect to each Trustee are set forth below. VOTES FOR VOTES WITHHELD Independent Trustees William H. Cunningham 30,136,336.829 725,956.041 Grace K. Fey 30,197,622.828 664,670.042 Hassell H. McClellan 30,184,262.302 678,030.568 Gregory A. Russo 30,150,903.398 711,389.472 Trustees whose term of office continued after the Annual Meeting of Shareholders because they were not up for election are: Charles L. Bardelis, Craig Bromley, Peter S. Burgess, Theron S. Hoffman, Deborah C. Jackson, James M. Oates, Steven R. Pruchansky and Warren A. Thomson. 28 Tax-Advantaged Dividend Income Fund | Semiannual report More information Trustees Officers Investment advisor James M. Oates, Andrew G. Arnott John Hancock Advisers, LLC Chairperson President Steven R. Pruchansky, Subadvisors Vice Chairperson John J. Danello # John Hancock Asset Management Charles L. Bardelis * Senior Vice President, Secretary a division of Manulife Asset Craig Bromley † andChief Legal Officer Management (US) LLC Peter S. Burgess * William H. Cunningham Francis V. Knox, Jr. Analytic Investors, LLC Grace K. Fey Chief Compliance Officer Theron S. Hoffman * Custodian Deborah C. Jackson Charles A. Rizzo State Street Bank and Hassell H. McClellan Chief Financial Officer Trust Company Gregory A. Russo Warren A. Thomson † Salvatore Schiavone Transfer agent Treasurer Computershare Shareowner *Member of the Services, LLC AuditCommittee †Non-Independent Trustee Legal counsel #Effective 5-29-14 K&L Gates LLP Stock symbol Listed New York Stock Exchange: HTD For shareholder assistance refer to page 27 You can also contact us: 800-852-0218 Regular mail: jhinvestments.com Computershare P.O. Box 30170 College Station, TX 77842-3170 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-852-0218. The report is certified under the Sarbanes-Oxley Act, which requires closed-end funds and other public companies to affirm that, to the best of their knowledge, the information in their financial reports is fairly and accurately stated in all material respects. Semiannual report | Tax-Advantaged Dividend Income Fund 29 PRESORTED STANDARD U.S. POSTAGE PAID MIS 800-852-0218 800-231-5469 TDD 800-843-0090 EASI-Line jhinvestments. com P13SA 4/14 MF184483 6/14 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-
